Citation Nr: 1454841	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder, and if so, whether service connection for that disability is warranted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2002 to May 2006.  He was awarded the Combat Infantryman Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In that rating decision, the RO continued a previous denial of service connection for a seizure disorder because new and material evidence sufficient to reopen the claim had not been received.  The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The reopened claim of entitlement to service connection for a seizure disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a March 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a seizure disorder.  The Veteran did not appeal that decision, and no new and material evidence was received within the appeal period.

2.  The evidence submitted since the March 2007 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.

3.  The Veteran's current tinnitus disability had its onset during active duty service.

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a seizure disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seizure Disorder

Service connection for a seizure disorder was initially denied by a rating decision in March 2007.  The Veteran did not file a notice of disagreement or submit relevant evidence within the appeal period for the decision.  Thus, the decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In September 2011, the Veteran requested to reopen the claim of service connection for a seizure disorder.  His request was denied by the RO in the November 2011 rating decision.  The preliminary question of whether the previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before considering the underlying merits of the claims.  See Jackson.  Consequently, the Board must address the threshold question of whether new and material evidence has been received since the last final determination.  

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

As reflected in the March 2007 rating decision, the Veteran's claim was denied because the medical evidence of record failed to show that a seizure disorder had been diagnosed.

Evidence added to the record since March 2007 includes three buddy statements, received in January 2012, indicating that during service the Veteran was witnessed becoming unconscious, shaking, and "having a seizure."  Additionally, VA treatment notes from December 11, 2012, in the Veteran's Virtual VA claims file reveal a problem list including "generalized convulsive epilepsy, without mention of intractable epilepsy (ICD-9 345.10) epilepsy convulsive (grand mal)."  This newly submitted evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for a seizure disorder.  Thus, new and material evidence has been received, and the matter is reopened.

Tinnitus

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

VA treatment notes from April 20, 2012, indicate that the Veteran experienced blast exposure in service, after which he had ringing in the ears.  The Veteran was awarded a CIB in service.  Based on these facts, the Board concedes acoustic trauma in service.  Additionally, VA treatment notes from April 26, 2012, show that the Veteran had an ongoing complaint of tinnitus.

The Board notes that in a May 2014 VA examination report, the VA examiner opines that the Veteran's tinnitus is not related to his military service.  However, the examiner's opinion appears to rely heavily on a clarification the Veteran made on his June 2012 substantive appeal form, regarding confusion between his claim for tinnitus and his claim for tendonitis.  The examiner appears to interpret the Veteran's clarification as the Veteran denying he experiences tinnitus.  The Board does not agree with this interpretation.  There is nothing in the June 2012 substantive appeal that indicates the Veteran denied ever experiencing tinnitus.  As the May 2014 VA examiner relied on a misunderstanding of the facts underlying the Veteran's claim, the Board finds the May 2014 VA examiner's opinion to have no probative value.  

The Veteran is competent to attest to the history of his tinnitus symptoms.  When viewing the evidence in the light most favorable to the Veteran, and after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran contends that he currently has a tinnitus disability that commenced in service.  As there is no probative evidence to the contrary, after resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).  ([b]y requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits).


ORDER

As new and material evidence has been presented, the claim of service connection for a seizure disorder is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a seizure disorder is decided.

A July 2014 statement from the Veteran's representative reveals that the Veteran claims to have experienced two seizure incidents in service.  The Veteran contends that these incidents demonstrate that he has current seizure disorder that began while deployed in Iraq.  Buddy statements as well as December 2012 VA treatment records suggest that the Veteran may have a current seizure disorder, to include epilepsy.  Therefore, the Board finds that the Veteran should be afforded a VA examination to diagnose any current seizure disorder and determine if any such diagnosed disability is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the remand, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).
Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records from 2014 to the present.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination with an examiner qualified to provide the medical opinion requested below.  The examiner must review the Veteran's claims file and must indicate such review in the examination report.

The examiner should indicate if the Veteran has any current diagnosis of a seizure disorder, to include epilepsy, and if so, then the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is related to the Veteran's military service, to include consideration of the Veteran's contentions and buddy statements that he experienced seizures in service.

The examiner should provide the reasoning for the conclusions reached.

3.  Thereafter, the claim should be readjudicated.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Then, return the case to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


